Exhibit 10.6
AMENDMENT #5 TO CONTRACT NO. 0652 BETWEEN
GEORGIA DEPARTMENT OF COMMUNITY HEALTH AND
AMERIGROUP GEORGIA MANAGED CARE COMPANY, INC.
     This Amendment is between the Georgia Department of Community Health
(hereinafter referred to as “DCH” or the “Department”) and Amerigroup Georgia
Managed Care Company, (hereinafter referred to as “Contractor”) and is made
effective this 15th day of September, 2008 (hereinafter referred to as the
“Effective Date”). Other than the changes, modifications and additions
specifically articulated in this Amendment #5 to Contract # 0652,
RFP#41900-001-0000000027, the original Contract shall remain in effect and
binding on and against DCH and Contractor. Unless expressly modified or added in
this Amendment #5, the terms and conditions of the original Contract are
expressly incorporated into this Amendment #5 as if completely restated herein.
     WHEREAS, DCH and Contractor executed a contract for the provision of
services to members of the Georgia Families Program;
     WHEREAS, DCH pays Contractor a per member per month capitation rate for
each Georgia Families member enrolled in the Contractor’s plan;
     WHEREAS, DCH has sought permission from the Centers for Medicare and
Medicaid Services (hereinafter referred to as “CMS”) to revise the capitation
rates payable to Contractor for State Fiscal Year 2009; and
     WHEREAS, pursuant to Section 32.0, Amendments in Writing, DCH and
Contractor desire to amend the above-referenced Contract by adding additional
funding as set forth below.
     NOW THEREFORE, for and in consideration of the mutual promises of the
Parties, the terms, provisions and conditions of this Amendment and other good
and valuable consideration, the sufficiency of which is hereby acknowledged, DCH
and Contractor hereby agree as follows:

I.   Upon receiving written notice from CMS indicating that agency’s approval of
the revised capitation rates, the parties shall delete the current Attachment H,
Capitation Payment, in its entirety and replace it with the new Attachment H,
Capitation Payment, contained at Exhibit 1 to this Amendment.   II.   DCH and
Contractor agree that they have assumed an obligation to perform the covenants,
agreements, duties and obligations of the Contract, as modified and amended
herein, and agree to abide by all the provisions, terms and conditions contained
in the Contract as modified and amended.   III.   This Amendment shall be
binding and inure to the benefit of the parties hereto, their heirs,
representatives, successors and assigns. Whenever the provisions of this
Amendment and the Contract are in conflict, the provisions of this Amendment
shall take precedence and control.

Page 1 of 4



--------------------------------------------------------------------------------



 



VI.   It is understood by the Parties hereto that, if any part, term, or
provision of this Amendment or this entire Amendment is held to be illegal or in
conflict with any law of this State, then DCH, at its sole option, may enforce
the remaining unaffected portions or provisions of this Amendment or of the
Contract and the rights and obligations of the parties shall be construed and
enforced as if the Contract or Amendment did not contain the particular part,
term or provision held to be invalid.   VII.   This Amendment shall become
effective as stated herein and shall remain effective for so long as the
Contract is in effect.   VIII.   This Amendment shall be construed in accordance
with the laws of the State of Georgia.   IX.   All other terms and conditions
contained in the Contract and any amendment thereto, not amended by this
Amendment, shall remain in full force and effect.

- SIGNATURES ON THE FOLLOWING PAGE -

Page 2 of 4



--------------------------------------------------------------------------------



 



SIGNATURE PAGE
IN WITNESS WHEREOF, DCH and Contractor, through their authorized officers and
agents, have caused this Amendment to be executed on their behalf as of the date
indicated.
GEORGIA DEPARTMENT OF COMMUNITY HEALTH

     
/S/ Dr. Rhonda M. Medows, M.D.
  Date

 
Commssioner
   

AMERIGROUP GEORGIA MANAGED CARE COMPANY, INC.

       
BY:
 
   
 
   
 
  Date  
 
 
   

         
/S/ Dr,Tunde Sotunde, CEO
        
 
Please Print/Type Name Here
       
 
       
 
 
 
AFFIX CORPORATE SEAL HERE (Corporations without a seal, attach a Certificate of
Corporate Resolution

     
 
ATTEST: /S/ Stanley F. Baldwin
   
TITLE: Secretary
   

 

*   Must be President, Vice President, CEO or Other Authorized Officer   **  
Must be Corporate Secretary

Page 3 of 4



--------------------------------------------------------------------------------



 



EXHIBIT 1
CONFIDENTIAL — NOT FOR CIRCULATION
ATTACHMENT H
Attachment H is a table displaying the contracted rates by rate cell for each
contracted region. These rates will be the basis for calculating capitation
payments in each contracted Region.
(The table is displayed on the following page.)

Page 4 of 4



--------------------------------------------------------------------------------



 



FY 2009 CMO Rates

              Region   Aid Category   Age/Gender Group   Amerigroup
Atlanta
  Medicaid (LIM/Refugee/RSM)   0 - 2 Months, Male and Female   ****REDACTED***
Atlanta
      3 - 11 Months, Male and Female    
Atlanta
      1 - 5 Years, Male and Female    
Atlanta
      6 -13 Years, Male and Female    
Atlanta
      14 - 20 Years, Female    
Atlanta
      14 - 20 Years, Male    
Atlanta
      21 - 44 Years, Female    
Atlanta
      21 -44 Years, Male    
Atlanta
      45+ Years, Female    
Atlanta
      45+ Years, Male    
Atlanta
  PeachCare   0 - 2 Months, Male and Female    
Atlanta
  PeachCare   3 - 11 Months, Male and Female    
Atlanta
  PeachCare   1 - 5 Years, Male and Female    
Atlanta
  PeachCare   6 - 13 Years, Male and Female    
Atlanta
  PeachCare   14 - 20 Years, Female    
Atlanta
  PeachCare   14 - 20 Years, Male    
Atlanta
  Breast and Cervical Cancer   All Ages    
Atlanta
           
East
      0 - 2 Months, Male and Female    
East
      3 - 11 Months, Male and Female    
East
  Medicaid (LIM/Refugee/RSM)   1 - 5 Years, Male and Female    
East
  Medicaid (LIM/Refugee/RSM)   6 - 13 Years, Male and Female    
East
  Medicaid (LIM/Refugee/RSM)   14 - 20 Years, Female    
East
  Medicaid (LIM/Refugee/RSM)   14 - 20 Years, Male    
East
  Medicaid (LIM/Refugee/RSM)   21 -44 Years, Female    
East
  Medicaid (LIM/Refugee/RSM)   21 -44 Years, Male    
East
  Medicaid (LIM/Refugee/RSM)   45+ Years, Female    
East
  Medicaid (LIM/Refugee/RSM)   45+ Years, Male    
East
  PeachCare   0 - 2 Months, Male and Female    
East
  PeachCare   3 - 11 Months, Male and Female    
East
  PeachCare   1 - 5 Years, Male and Female    
East
  PeachCare   6 - 13 Years, Male and Female    
East
  PeachCare   14 - 20 Years, Female    
East
  PeachCare   14 - 20 Years, Male    
East
  Breast and Cervical Cancer   All Ages    
East
  Maternity Delivery/Kick Payment        
North
           
North
  Medicaid (LIM/Refugee/RSM)   3 - 11 Months, Male and Female    
North
  Medicaid (LIM/Refugee/RSM)   1 - 5 Years, Male and Female 6 - 13    
North
  Medicaid (LIM/Refugee/RSM)   Years, Male and Female    
North
  Medicaid (LIM/Refugee/RSM)   14 - 20 Years, Female    
North
  Medicaid (LIM/Refugee/RSM)   14 - 20 Years, Male    
North
  Medicaid (LIM/Refugee/RSM)   21 - 44 Years, Female    
North
  Medicaid (LIM/Refugee/RSM)   21 - 44 Years, Male    
North
  Medicaid (LIM/Refugee/RSM)   45+ Years, Female    
North
  Medicaid (LIM/Refugee/RSM)   45+ Years, Male    
North
  PeachCare   0 - 2 Months, Male and Female    
North
  PeachCare   3 - 11 Months, Male and Female    
North
  PeachCare   1 - 5 Years, Male and Female    
North
  PeachCare   6 -13 Years, Male and Female    
North
  PeachCare   14 - 20 Years, Female    
North
  PeachCare   14 - 20 Years, Male    
North
  Breast and Cervical Cancer   All Ages    
North
  Maternity Delivery/Kick Payment        
Southeast
  Medicaid (LIM/Refugee/RSM)   0 - 2 Months, Male and Female    
Southeast
  Medicaid (LIM/Refugee/RSM)   3 - 11 Months, Male and Female    
Southeast
  Medicaid (LIM/Refugee/RSM)   1 - 5 Years, Male and Female    
Southeast
  Medicaid (LIM/Refugee/RSM)   6 - 13 Years, Male and Female    
Southeast
  Medicaid (LIM/Refugee/RSM)   14 - 20 Years, Female    
 
  Medicaid (LIM/Refugee/RSM)   14 - 20 Years, Male    
Southeast
  Medicaid (LIM/Refugee/RSM)   21 - 44 Years, Female    
Southeast
  Medicaid (LIM/Refugee/RSM)        
Southeast
  Medicaid (LIM/Refugee/RSM)   21 - 44 Years, Male 45+ Years, Female    
Southeast
  Medicaid (LIM/Refugee/RSM)   45+ Years, Male    
Southeast
  PeachCare   0 - 2 Months, Male and Female    
Southeast
  PeachCare   3 - 11 Months, Male and Female    
Southeast
  PeachCare   1 - 5 Years, Male and Female    
Southeast
  PeachCare   6 -13 Years, Male and Female    
Southeast
  PeachCare   14 - 20 Years, Female    
Southeast
  PeachCare   14 - 20 Years, Male    
Southeast
  Breast and Cervical Cancer   All Ages    
Southeast
  Maternity Delivery/Kick Payment        

